Citation Nr: 1648032	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-27 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.  Following the denial of service connection for migraine headaches in the May 2012 rating decision, the Veteran submitted a Notice of Disagreement in July 2012.  An October 2012 Statement of the Case continued the denial.  The Veteran filed a timely appeal that same month.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for migraine headaches.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

In an August 2016 Financial Status Report, the Veteran disclosed monthly income of $55 from the Social Security Administration (SSA).  As the Veteran is not yet 65 years old, these records must be obtained as the SSA decision and records upon which the agency based its determination are potentially relevant to VA's adjudication of this claim.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159 (c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Finally, updated VA treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

 2.  Obtain the Veteran's relevant Social Security Administration records, including complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b)(6).
Department of Veterans Affairs


